DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

          ROCKET GROUP, LLC and ROCKET MATTER, LLC,
                          Petitioners,

                                      v.

                                ARIEL JATIB,
                                 Respondent.

                                No. 4D15-1340

                           [September 2, 2015]

  Petition for writ of certiorari to the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case No. 50-2012CA4998
MB (AD).

   Peter J. Sosin of Sosin Law, PLLC, Boca Raton, for petitioners.

    Jeremy D. Friedman of The Downs Law Group, P.A., Coconut Grove,
for respondent.

PER CURIAM.

   Petitioners seek certiorari review of a non-final order which partially
granted the plaintiff/respondent’s motion to bifurcate. Certiorari is an
appropriate remedy in this case. See Minty v. Meister Financialgroup, Inc.,
97 So. 3d 926, 931 (Fla. 4th DCA 2012). Especially with the court’s
decision to bifurcate and try the issue of whether cause existed to
terminate the plaintiff, all claims and defenses in this case arose from a
single set of intertwined facts, starting with the formation of the companies
and ending with respondent’s termination. Resolving the limited issues
would not tend to resolve the whole case, but would create the risk of
inconsistent verdicts by two different triers of fact. We therefore grant the
petition and quash the bifurcation order. See Minty, 97 So. 3d at 931;
Maris Distrib. Co. v. Anheuser-Busch, Inc., 710 So. 2d 1022, 1024-25 (Fla.
1st DCA 1998); Bethany Evangelical Covenant Church of Miami, Fla., Inc.
v. Calandra, 994 So. 2d 478, 479 (Fla. 3d DCA 2008).

GROSS, TAYLOR and GERBER, JJ., concur.

                            *          *          *
Not final until disposition of timely filed motion for rehearing.




                              -2-